Filed 6/1/16 P. v. Johnson CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C080230

                   Plaintiff and Respondent,                                     (Super. Ct. No. 14F05922)

         v.

ERIC D. JOHNSON,

                   Defendant and Appellant.




         Appointed counsel for defendant Eric D. Johnson filed an opening brief setting
forth the facts of the case and asks this court to review the record and determine whether
there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d 436.)
Finding no other arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.




                                                             1
                                     BACKGROUND
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 123-124.)
       On July 29, 2014, defendant was sleeping at the home of C.B., a 13-year-old child.
C.B. slept on the couch while defendant slept on the floor. C.B. awoke to pain in her
genitalia and discovered defendant standing over her, with his hand inside her shirt,
shorts, and underwear. Defendant touched C.B. with the intent of arousing both their
passions and sexual desires. C.B. yelled for her mother and defendant fled but later
admitted his acts.
       From October 2008 to October 2009 defendant repeatedly touched L.H., a 13-
year-old child, on her buttocks, breasts, and genitalia. Defendant forced L.H. onto a bed
and touched her numerous times with the intent of arousing the passions and sexual
desires of himself and L.H. Once, defendant dragged L.H. into her brother’s room, threw
her on the bed, and tried to put his fingers into her shorts. L.H. fought back and
defendant eventually allowed her to leave the room.
       Defendant pleaded guilty to committing a lewd act on a child under the age of 14
on July 29, 2014. (Count one (C. B.); Pen. Code, § 288, subd. (a).)1 Defendant also
pleaded guilty to committing a lewd act on a child under the age of 14 by use of force,
violence, duress, or threat of bodily harm, between October 2008 and October 2009.
(Count two (L.H.); § 288, subd. (b)(1).) In addition, defendant admitted his prior
conviction for burglary was a prior serious felony and prior strike. (§§ 459, 667, subds.
(a) & (b)-(i), 1170.12.)
       Per the parties’ agreement, defendant was sentenced to an aggregate term of 31
years’ incarceration, as follows: on count one, the upper term of eight years, doubled




1      Undesignated statutory references are to the Penal Code.

                                             2
pursuant to the strike; on count two, the lower term of five years, doubled pursuant to the
strike; plus five years for the prior serious felony conviction. The court awarded 323
days of presentence custody credit, which the court later modified to 334 days. The trial
court imposed a $300 restitution fine and a corresponding parole revocation fine,
suspended unless parole is revoked. (§§ 1202.4, subd. (b), 1202.45.) The abstract of
judgment also reflects the mandatory two $40 court operations fees (totaling $80) and
two $30 conviction assessments (totaling $60). (§ 1465.8; Gov. Code, § 70373.)
Defendant obtained a certificate of probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and asks us to determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal. 3d 436.) Counsel advised
defendant of the right to file a supplemental brief within 30 days of the date of filing of
the opening brief. More than 30 days have elapsed, and we have received no
communication from defendant. We have undertaken an examination of the entire record
and find no arguable error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.

                                                         NICHOLSON             , J.


We concur:


      BLEASE                , Acting P. J.


      MAURO                 , J.




                                              3